Citation Nr: 0604515	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-31 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right lower extremity 
disability, to include consideration as being secondary to a 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from December 1940 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's right lower extremity disability was not 
manifested until many years after service and is not related 
to active duty service or any incident therein.

2.  The veteran's right lower extremity disability was not 
caused or aggravated by the veteran's service-connected left 
thigh disability.  


CONCLUSION OF LAW

A right lower extremity disability was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Development


In December 2003, prior to its adjudication of this claim, 
the AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  Although the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the December 2003 notice comports 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Treatment records 
and service medical records have been obtained.  A VA 
examination and opinion were provided in December 2003.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.


II.  Applicable Law and Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b). 

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year 
after separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Arthritis is a chronic disease subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, secondary service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

The veteran was diagnosed with severe osteopenia of the right 
femoral neck greater trochanter in September 2003.  The 
veteran has also been diagnosed with osteopenia with mild 
degenerative joint disease of the hips and pelvic joints and 
osteoporosis.  As the veteran has a current disability, the 
question remains whether there was an incident in service 
that has been medically linked to his current right lower 
extremity disability, or whether it is proximately due to, or 
the result of, his service-connected left thigh disability.  

Service medical records are negative for complaint, 
diagnosis, or treatment of a right lower extremity 
disability.  Because there is no in-service event involving a 
right lower extremity disability, direct service connection 
is not warranted.

The Board notes that presumptive service connection for a 
chronic disease is not warranted either.  The first relevant 
diagnosis occurred in August 2002 when the veteran was 
diagnosed with osteopenia with mild degenerative joint 
disease of the pelvic joints.  Subsequently in September 
2003, the veteran was diagnosed with severe osteopenia of the 
right femoral neck greater trochanter.  These diagnoses occur 
over fifty-six years after the veteran's separation from 
service; thus, the presumption does not apply.

A VA examination was conducted in December 2003.  After 
reviewing the claims file and conducting an examination, the 
examiner stated that, in his opinion, "the osteopenia and 
degenerative joint disease of the pelvic joints are not 
secondary to the service-connected left thigh condition."  
Instead, the examiner stated that the "osteopenia and 
degenerative joint disease are secondary to the natural 
process of aging," and that "osteopenia is also a systemic 
process that is affecting all the joints in the upper 
extremities and the body."  

The veteran has not provided any opinions from other doctors, 
or any other medical evidence, in support of his claim that 
his right lower extremity disorder is related to his service-
connected disability.  Because the preponderance of the 
evidence is against such a relationship, service connection 
on a secondary basis must be denied.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a right lower 
extremity disability.  The evidence of record does not 
indicate such a disability had its onset during active 
military service or manifested to a compensable degree within 
a year thereafter, or is due to or the result of a service-
connected disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

ORDER

Service connection for a right lower extremity disability is 
denied.  


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


